PER CURIAM.
The trial court dismissed the charges against Padrón based on the state’s failure to disclose the identity of the confidential informant. The court found that defendant may have been prejudiced in his ability to present his asserted defense of entrap*1145ment. We remand the cause for further proceedings to enable the trial court to determine whether the state’s conduct falls within the ruling of Aldazabal v. State, 471 So.2d 639 (Fla. 3d DCA 1985).
Reversed and remanded.
HENDRY and BASKIN, JJ., concur.